Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 1 of 36 PageID #: 391



 POMERANTZ LLP
 Jeremy A. Lieberman
 Tamar A. Weinrib
 600 Third Avenue, 20th Floor
 New York, New York 10016
 Telephone: (212) 661-1100
 Facsimile: (212) 661-8665
 Email: jalieberman@pomlaw.com
        taweinrib@pomlaw.com

 Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  EDGARDO CANEZ, Individually                           Case No: 1:19-cv-03949-ARR-CLP
  and on behalf of all others similarly situated,
                                                        AMENDED CLASS ACTION
           Plaintiff,                                   COMPLAINT FOR VIOLATIONS OF
                                                        THE FEDERAL SECURITIES LAWS
           v.
                                                        JURY TRIAL DEMANDED
   INTELLIGENT SYSTEMS
   CORPORATION, J. LELAND STRANGE,
   MATTHEW A. WHITE, A. RUSSEL
   CHANDLER III, PHILLIP H. MOISE,
   PARKER H. PETIT, CHERIE M. FUZZELL,
   JAMES V. NAPIER, BONNIE L. HERRON,
   AND KAREN J. REYNOLDS,


         Lead Plaintiff Edgardo Canez (“Plaintiff”), individually and on behalf of all other persons

 similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants

 (defined below), alleges the following based upon personal knowledge as to Plaintiff and

 Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

 investigation conducted by and through his attorneys, which included, among other things, a

 review of the Defendants’ public documents, conference calls and announcements made by

 Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

 releases published by and regarding Intelligent Systems Corporation (“Intelligent Systems” or the


                                                    1
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 2 of 36 PageID #: 392



 “Company”), and information readily obtainable on the Internet. Plaintiff believes that

 substantial evidentiary support will exist for the allegations set forth herein after a reasonable

 opportunity for discovery.

                                  NATURE OF THE ACTION

        1.      This is a class action on behalf of persons or entities who purchased or otherwise

 acquired publicly traded Intelligent Systems securities from May 23, 2014 through May 29,

 2019, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

 Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

 (the “Exchange Act”).

        2.      Intelligent Systems is a “fintech” company that, through its subsidiary CoreCard

 Software, Inc., provides technology solutions and processing services to the financial technology

 and services market in the United States and European Union.

        3.      Throughout the Class Period, Defendants filed Forms 10-K and Proxy Statements

 with the SEC that purported to identify every related party transaction and relationship.

 Moreover, in the Proxy Statements, Intelligent System’s Board of Directors (“Board”)

 represented that Director Defendant Parker Petit qualified both as an “independent” director and

 as a “financial expert.”

        4.      Defendants’ Class Period statements, set forth below, were materially false and/or

 misleading because they misrepresented and failed to disclose adverse facts pertaining to the

 Company’s business, operations and prospects, which were known to Defendants or recklessly

 disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

 failed to disclose that: (1) Defendant Petit, a senior member of the Board and the “financial

 expert” on the Company’s Audit Committee, engaged in pervasive accounting fraud as the CEO

 of MiMedx Group and directed an effort to retaliate against whistleblowers; (2) Defendant Petit


                                                2
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 3 of 36 PageID #: 393



 did not qualify as an “independent” Director; (3) the Company’s CEO, Defendant Strange,

 engaged in undisclosed related-party transactions with Defendant Petit and others and had an

 undisclosed personal relationship with the Company’s auditor; and (4) the Company engaged in

 undisclosed related-party transactions.

                                  JURISDICTION AND VENUE

        5.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

 the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by

 the SEC (17 C.F.R. § 240.10b-5).

        6.      This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

        7.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

 Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

 subsequent damages took place in this judicial district.

        8.      In connection with the acts, conduct and other wrongs alleged in this complaint,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including but not limited to, the United States mails, interstate telephone communications and

 the facilities of the national securities exchange.

                                              PARTIES

        9.      Plaintiff, as set forth in the certification previously filed with this court and

 incorporated by reference herein, purchased Intelligent Systems securities during the Class

 Period and was economically damaged thereby.

        10.     Defendant Intelligent Systems purports to primarily engaged in the business of

 providing technology solutions and processing services to the financial technology and services

 market. Intelligent Systems is incorporated in Georgia and its principal executive offices are


                                                  3
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 4 of 36 PageID #: 394



 located at 4355 Shackleford Road, Norcross, Georgia 30093. The Company’s stock trades on the

 NYSE American under the ticker symbol “INS.”

        11.     Defendant J. Leland Strange (“Strange”) has served as the Company’s President

 since 1983 and its Chief Executive Officer (“CEO”) and Chairman of the Board since 1985.

        12.     Defendant Matthew A. White (“White”) has served as the Company’s Chief

 Financial Officer (“CFO”) and Secretary since January 2019.

        13.     Defendant Bonnie L. Herron (“Herron”) served as the Company’s CFO from

 1999 until June 22, 2016.

        14.     Defendant Karen J. Reynolds (“Reynolds”) served as the Company’s CFO from

 June 2016 until January 2019.

        15.     Defendant A. Russell Chandler III (“Chandler”) has served as a Director of the

 Company since 2017.

        16.     Defendant Phillip H. Moise (“Moise”) has served as a Director of the Company

 since 2013.

        17.     Defendant Cherie M. Fuzzell (“Fuzzell”) served as a Director of the Company

 from 2012 until her resignation on September 23, 2017.

        18.     Defendant James V. Napier (“Napier”) served as a Director of the Company from

 1982 until his retirement on June 11, 2015.

        19.     Defendant Parker H. Petit (“Petit”) has served as a Director of the Company since

 1996. Defendant Parker is a member of Intelligent Systems’ Audit Committee and was CEO of

 the MiMedx Group, Inc. (“MiMedx Group”) from February 2009 until June 2018.

        20.     Defendants Strange, White, Chandler, Moise, Fuzzell, Herron, Reynolds, Napier

 and Petit are collectively referred to herein as the “Individual Defendants.”




                                                 4
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 5 of 36 PageID #: 395



        21.    Each of the Individual Defendants:

               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (d)    was directly or indirectly involved in drafting, producing, reviewing

                      and/or disseminating the false and misleading statements and information

                      alleged herein;

               (e)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.

        22.    Intelligent Systems is liable for the acts of the Individual Defendants and its

 employees under the doctrine of respondeat superior and common law principles of agency

 because the wrongful acts complained of herein were carried out within the scope of their

 employment.

        23.    The scienter of the Individual Defendants and other employees and agents of the

 Company is similarly imputed to Intelligent Systems under respondeat superior and agency

 principles.




                                              5
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 6 of 36 PageID #: 396



        24.     Defendants Intelligent Systems and the Individual Defendants are collectively

 referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                            Background

        25.     Intelligent Systems is a “fintech” company that, through its subsidiary CoreCard

 Software, Inc., provides technology solutions and processing services to the financial technology

 and services market in the United States and European Union. According to the Company’s

 Bylaws, “All corporate powers shall be exercised by or under the authority of, and the business

 and affairs of the Corporation shall be managed by, the Board of Directors…”

                                  The Board’s Code of Conduct

        26.     Intelligent System’s Board adopted a Code of Conduct (“Code”), which applied to

 all employees of the Company, including its subsidiaries, at all relevant times. The Code, inter

 alia, proscribes conduct creating any conflict of interest between an employee and the Company

 and requires “full, fair, accurate, timely, and understandable disclosure to shareholders of all

 material information regarding our business.” Specifically, the Code states:

        Conflicts of Interest You must avoid any conflict, or the appearance of a
        conflict, between your personal interests and the interests of the Company. A
        conflict exists when your personal interests in any way interfere with the interests
        of the Company as a whole, or when you take any action or have any interest that
        may make it difficult for you to perform your job objectively and effectively. For
        example, a conflict of interest probably exists if: • you cause the Company to
        enter into business relationships with you or a member of your family; • you use
        any nonpublic information about the Company, our suppliers, our customers, or
        our other business partners for your personal gain, or the gain of a member of
        your family; • you or a family member receive a loan, or guarantee of a loan or
        other obligation, as a result of your position with the Company; You must
        disclose any conflicts of interest, or any action or relationship that might give rise
        to a conflict, to Matt White, Chief Financial Officer, who is the Designated
        Officer at the Company’s corporate office, 770- 381-2900. In the event the
        Designated Officer is involved in the action or relationship giving rise to the
        conflict of interest, you should disclose the conflict to any other member of
        management or to a member of the board of directors.


                                                 6
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 7 of 36 PageID #: 397



                                                 ***
        Public Disclosure The Company is committed to a policy of full, fair, accurate,
        timely, and understandable disclosure to shareholders of all material information
        regarding our business. This policy extends to our filings with the Securities and
        Exchange Commission (the “SEC”) and to all other public communications. All
        individuals involved in our SEC reporting process and in preparing and making
        public communications regarding our business must take all reasonable steps to
        comply with this policy. Addressing Mistakes; Business Records Mistakes should
        never be covered up, but should be immediately fully disclosed to your supervisor
        so that they can be corrected. Business records must be kept accurately, honestly,
        and in accordance with all relevant accounting, recordkeeping, document
        retention and similar standards. Falsification of any of the Company or third party
        records is never permitted.

        27.     The Code also makes clear that the Company and each of its employees “has a

 duty to comply with all laws, rules and regulations that apply to our business.” Included on that

 list has always been a provision to ensure the protection of “an employee who engages in []

 “whistleblower” activities.” In fact, the Code of Conduct implores its employees to report

 violations of applicable laws, rules, or regulations, or this Code either to the “Designated

 Officer” or to a senior member of the Board.

        28.     However, one of the most senior members of the Board, Parker Petit, engaged in

 egregious accounting malfeasance and directed an endeavor to retaliate against whistleblowers as

 CEO of MiMedx, and during his tenure on Intelligent System’s Board, which resulted in his

 resignation from MiMedx (later altered by MiMedx to a “termination for cause”) and rendered

 him unqualified to uphold, much less implement, the provisions of the Code.

        29.     The Code further provides that violations of its provisions will result in dismissal.

 However, the Company did not dismiss Defendant Petit though knowing that he engaged in

 related party transactions that violated the “conflict of interest” provision of the Code and falsely

 represented himself as a “financial expert” and an “independent” director in Intelligent System’s

 proxy statements in violation of the “public disclosure” provision of the Code. While the Code



                                                 7
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 8 of 36 PageID #: 398



 provides that it can be waived for “an executive officers or member of our Board of Directors,” it

 also provides that any such waiver “must be promptly disclosed to shareholders in accordance

 with SEC rules.” Defendants did not disclose any such waiver during the Class Period.

                                     Related Party Transactions

         30.    In addition to the conflict of interest provision of its Code, as a publicly traded

 company, Intelligent Systems is required to adhere to Generally Accepted Accounting Principles

 (“GAAP”), which includes the Statement of Financial Accounting Standards (“SFAS”).

         31.    SFAS 57 requires companies to report related-party transactions on their financial

 statements. According to SFAS 57, a "related party" is one that "can significantly influence the

 management or operating policies of the transacting parties" or that "has an ownership interest in

 one of the transacting parties and can significantly influence the other to an extent that one or

 more of the transacting parties might be prevented from fully pursuing its own separate

 interests."

         32.    SFAS 57 provides that when a company engages in “material related party

 transactions,” it “shall” disclose in its financial statements the following:

         a. The nature of the relationship(s) involved

         b. A description of the transactions, including transactions to which no amounts or
         nominal amounts were ascribed, for each of the periods for which income statements are
         presented, and such other information deemed necessary to an understanding of the
         effects of the transactions on the financial statements

         c. The dollar amounts of transactions for each of the periods for which income statements
         are presented and the effects of any change in the method of establishing the terms from
         that used in the preceding period [and]

         d. Amounts due from or to related parties as of the date of each balance sheet presented
         and, if not otherwise apparent, the terms and manner of settlement.

         33.    Each of Intelligent System’s annual reports filed on Form 10-K during the Class

 Period, purported to identify the Company’s only related party transaction. However, as set forth


                                                  8
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 9 of 36 PageID #: 399



 below, not a single Class Period filing revealed additional related party transactions involving the

 Company, Defendant Petit, and/or Defendant Strange.

                                           Defendant Petit

        34.     Throughout the Class Period, Defendant Petit sat on the Intelligent Systems Board

 as well as its Audit Committee and Compensation Committee.              In proxy statements filed

 throughout the Class Period, Board members represented that Defendant Petit qualified as a

 “financial expert” based on his “experience in actively supervising senior financial and

 accounting personnel and in overseeing the preparation of financial statements as the chief

 executive officer and chairman of publicly-traded companies.” Specifically, from 2009 until his

 “resignation” in 2018, Defendant Petit held the roles of Chairman of the Board of Directors and

 CEO of MiMedx Group.

        35.     However, Defendant Petit did not qualify as a “financial expert” and should not

 have held a position on the Intelligent Systems’ Board or any of its committees. An internal

 investigation at MiMedx uncovered that, as CEO, Defendant Petit went to elaborate lengths to

 hide pervasive accounting malfeasance.        For example, and as set forth more fully below,

 Defendant Petit made false statements to the SEC and the MiMedx Board of Directors, submitted

 false documents to the auditors, “purposely took action to disregard revenue recognition rules

 under GAAP” and directed “Project Snow White,” which involved a secret surveillance system

 used to retaliate against whistleblowers. This led MiMedx to retroactively alter Defendant

 Petit’s resignation to a termination for cause.

        36.     In addition to falsely identifying Defendant Petit as a “financial expert,” the

 Board also represented at all relevant times that Defendant Petit qualified as an “independent

 director.”   In reality, Defendants Petit and Strange had undisclosed financial dealings that

 disqualified Petit as “independent.”      For example, Defendants Petit and Strange partnered


                                                   9
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 10 of 36 PageID #: 400



  together on real estate deals in Naples, Florida as co-officers of a Florida entity named Atrix

  Realty, Inc. Defendant Strange also held the role of Director at Healthdyne Technologies, one of

  Defendant Petit’s old companies. Defendants Petit and Strange are also both listed as Trustees

  Emeritus of the Georgia Tech Foundation along with Defendant Chandler, who has appeared

  with Defendant Petit in filings related to the GRA Venture fund.

                              Additional Undisclosed Relationships

         37.     In addition to his undisclosed dealings with Defendant Petit, Defendant Strange

  had an undisclosed relationship with Intelligent System’s “independent auditor,” Nicolas Cauley.

  The SEC requires that auditors be “capable of exercising objective and impartial judgement on

  all issues.”   However, Defendant Strange and Ian Waller—Nicolas Cauley’s engagement

  partner—served as leaders of the same church and lead a five-month development process

  together.

         38.     Defendants also failed to disclose in the Company’s SEC filings that Intelligent

  Systems made investments in a company called Lumense even though Defendant Strange was

  Chairman of Lumense at the time.

         39.     Moreover, per the Company’s 10-K filed on March 15, 2018, Intelligent Systems

  loaned $235,000 to an unidentified “private limited company in India in the FinTech industry.”

  One month later, the Company signed a processing agreement with that startup for CoreCard

  services. Defendants failed to disclose that the startup is Flexopt Technology, a company

  founded by Anupam Pathak—the managing director of Intelligent System’s India subsidiary,

  ISC Software Private Limited. Flexopt’s financial statements filed with the Indian Ministry of

  Corporate Affairs show the $235,000 payment. Flexopt was registered just eight months before

  the investment took place. The processing agreement for CoreCard services amounts to at least

  the $235,000 investment that Intelligent Systems made in Flexopt. With $0 in revenue, Flexopt


                                                10
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 11 of 36 PageID #: 401



  used the $235,000 loan to pay for CoreCard’s services—roundtripping the Company’s loan right

  back to it. Defendants did not disclose this when purporting to identify related party transactions

  in the Company’s Class Period filings.

         40.     Additionally, Neeti Pathak is listed as a Director of ISC along with Anupam

  Pathak. Neeti Pathak is also a director at New Vision Softcom Consultancy. New Vision is

  listed as a major accounts payable vendor for Flexopt. With zero third party revenues to fund its

  expenses, Flexopt would have had to use the loan from Intelligent Systems to pay New Vision,

  another company founded by an Intelligent Systems employee. Defendants did not disclose this

  when purporting to identify related party transactions in the Company’s Class Period filings.

                           Materially False and Misleading Statements

         41.     The Class Period beings on May 23, 2014 when Intelligent Systems filed a Form

  8-K announcing that, At the Annual Meeting of Shareholders of Intelligent Systems Corporation

  (“Registrant”) on May 22, 2014, shareholders elected Cherie M. Fuzzell and Parker H. Petit to

  the board of directors, to serve until the 2017 Annual Meeting. A total of 6,467,239 shares were

  voted at the meeting.” 6,251,623 shareholders voted for Mr. Petit and 215,616 shareholders

  voted against. The shareholders voted based on the Board of Directors’ representations in a

  proxy statement filed on April 4, 2014 (“2014 Proxy Statement”) stating:

         Parker (Pete) H. Petit has served as a director since 1996 and is nominated for re-
         election to the Board for a three-year term ending at the 2017 Annual Meeting of
         Shareholders. Mr. Petit is the Chairman, President and CEO of MiMedx Group,
         an integrated developer, manufacturer and marketer of bio-material based
         products. Mr. Petit is also the President of The Petit Group, a private investment
         company. Mr. Petit served as Chairman of the Board and Chief Executive Officer
         of Matria Healthcare, Inc., a comprehensive disease management services
         company from 1996 to 2008. He also served as a director of Logility, Inc. within
         the past five years. The Board considered Mr. Petit’s extensive experience as a
         successful entrepreneur and as an executive and member of the board of directors
         of several publicly traded technology and healthcare companies, as well as his
         familiarity with the company since 1996 in determining that he should serve as a



                                                 11
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 12 of 36 PageID #: 402



        director of the company. The Board has determined that Mr. Petit is an
        independent director under the applicable rules of NYSE MKT.

                                              ***
        During 2013, the Audit Committee consisted of Ms. Fuzzell and Messrs. Petit and
        Napier (chair). In 2013, the Audit Committee appointed the company’s
        independent auditor, met with the independent auditor to review its report on the
        2012 audit and the 2013 quarterly reviews, and carried out a number of other
        responsibilities, as outlined in the Audit Committee Charter.

        All members of the Audit Committee currently meet the applicable
        independence and qualifications standards of the NYSE MKT. The Board has
        determined that Mr. Petit and Mr. Napier are financial experts as defined by the
        rules of the SEC, and are financially sophisticated as defined in the listing
        standards of NYSE MKT. The Board based this determination, in part, on Mr.
        Petit’s experience in actively supervising senior financial and accounting
        personnel and in overseeing the preparation of financial statements as the chief
        executive officer and chairman of publicly-traded companies. Mr. Napier’s
        experience includes serving on the audit committees of several large publicly
        traded companies as well as serving in executive positions and as the chairman of
        publicly traded companies.

        The Board has a Compensation Committee consisting of three independent
        directors, Messrs. Napier and Petit and Ms. Fuzzell. The Compensation
        Committee met once in 2013. The Compensation Committee reviews, makes
        recommendations and approves the appropriate compensation level for the
        officers of the company and any changes in the company’s various benefit plans
        covering executive officers or directors. The Compensation Committee does not
        have a charter. Neither the Compensation Committee nor management has
        engaged a compensation consultant to provide advice or recommendations on the
        form or amount of executive or director compensation. From time to time, the
        Compensation Committee has sought input from publicly available data compiled
        by executive officers of the company relating to compensation paid to executive
        officers and directors in similar size, publicly traded companies in the same
        geographic area as the company is located. The Compensation Committee has
        also solicited input from the CEO with respect to compensation of non-CEO
        executive officers.

                                          ***
        Currently, Cherie M. Fuzzell, James V. Napier, Parker H. Petit and Philip H.
        Moise, all of whom meet the applicable NYSE independence requirements,
        participate in the consideration of director nominees. The same individuals also
        nominate the officers of the company for election by the Board of Directors.




                                              12
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 13 of 36 PageID #: 403



         42.     Board members included J. Leland Strange, Cherie M. Fuzzell, Philip H. Moise,

  and James V. Napier.

         43.     The foregoing statements were false and misleading because shareholders voting

  to elect Mr. Petit to the Board of Directors had not been told that Mr. Petit did not qualify as an

  independent director or financial expert because he engaged in related party transactions with

  Mr. Strange, engaged in pervasive accounting fraud as CEO of MiMedx Group, and directed a

  secret surveillance system at MiMedx to retaliate against whistleblowers.

         44.     On February 18, 2015, Intelligent Systems filed its annual report on Form 10-K

  for the fiscal year ended December 31, 2014 (“2014 10-K”), signed by the members of the Board

  of Directors including Defendants Strange, Petit, Moise, Napier, Fuzzell, and Heron. The 2014

  10-K contained a section titled, “Certain Relationships And Related Transactions, And Director

  Independence,” which stated:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
         Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
         $468,000 and $467,000 in the years ending December 31, 2014 and 2013,
         respectively.

         Please refer to the subsection entitled “Proposal 1 - The Election of Two Directors
         - Nominees” in the Proxy Statement referred to in Item 10 for information
         regarding the independence of the company’s directors. This information is
         incorporated into this Item 13 by reference.

  The 2014 10-K also contained a section titled, “Related Party Transaction,” which only covered

  Defendants Strange’s relationship with ISC Properties, LLC.

         45.     The foregoing statements were false and misleading because they misrepresented

  and failed to disclose that Defendant Strange, had an undisclosed relationship with and engaged

  in undisclosed related-party transactions with Defendant Petit and others, had an undisclosed




                                                 13
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 14 of 36 PageID #: 404



  personal relationship with the Company’s auditor, and the Company engaged in undisclosed

  related-party transactions.

         46.     On April 13, 2015, Intelligent Systems filed a Proxy Statement for its annual

  meeting of shareholders to be held June 11, 2015 (the “2015 Proxy Statement”). In the 2015

  Proxy Statement, Board members Strange, Fuzzell, Moise, Napier and Petit represented that:

         Currently, Cherie M. Fuzzell, James V. Napier, Parker H. Petit and Philip H.
         Moise, all of whom meet the applicable NYSE independence requirements,
         participate in the consideration of director nominees. The same individuals also
         nominate the officers of the company for election by the Board of Directors.

                                                ***
         Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
         Chairman, President and CEO of MiMedx Group, an integrated developer,
         manufacturer and marketer of bio-material based products. Mr. Petit is also the
         President of The Petit Group, a private investment company. Mr. Petit served as
         Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
         comprehensive disease management services company from 1996 to 2008. He
         also served as a director of Logility, Inc. within the past five years. The Board
         considered Mr. Petit’s extensive experience as a successful entrepreneur and as an
         executive and member of the board of directors of several publicly traded
         technology and healthcare companies, as well as his familiarity with the company
         since 1996 in determining that he should serve as a director of the company. The
         Board has determined that Mr. Petit is an independent director under the
         applicable rules of NYSE MKT.

                                                ***
         During 2014, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
         Petit, Moise and Napier. In 2014, the Audit Committee appointed the company’s
         independent auditor, met with the independent auditor to review its report on the
         2013 audit and the 2014 quarterly reviews, and carried out a number of other
         responsibilities, as outlined in the Audit Committee Charter.

         All members of the Audit Committee currently meet the applicable independence
         and qualifications standards of the NYSE MKT. The Board has determined that
         Mr. Petit and Mr. Napier are financial experts as defined by the rules of the SEC,
         and are financially sophisticated as defined in the listing standards of NYSE
         MKT. The Board based this determination, in part, on Mr. Petit’s experience in
         actively supervising senior financial and accounting personnel and in overseeing
         the preparation of financial statements as the chief executive officer and chairman
         of publicly-traded companies. Mr. Napier’s experience includes serving on the



                                                14
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 15 of 36 PageID #: 405



         audit committees of several large publicly traded companies as well as serving in
         executive positions and as the chairman of publicly traded companies.

         The Board has a Compensation Committee consisting of four independent
         directors, Messrs. Napier, Moise and Petit and Ms. Fuzzell.

  The 2015 Proxy Statement further contained a section titled, “Certain Relationships and Related

  Transactions,” which stated:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
         Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. In the years ended December
         31, 2014 and 2013, we paid $468,000 and $467,000, respectively, in rent to ISC
         Properties, LLC, which the company believes to be market rate.

         47.     The foregoing statements were false and misleading for the reasons set forth in

  ¶ 45. Moreover, the foregoing statements misrepresented and failed to disclose that Defendant

  Petit, a senior member of the Board and the “financial expert” on the Company’s Audit

  Committee, engaged in pervasive accounting fraud as the CEO of MiMedx Group, directed an

  effort to retaliate against whistleblowers, and did not qualify as an “independent” director due to

  an undisclosed relationship and related party transactions with Defendant Strange.

         48.     On March 16, 2016, Intelligent Systems filed its annual report on Form 10-K for

  the fiscal year ended December 31, 2015 (“2015 10-K”), signed by the members of the Board of

  Directors including Defendants Strange, Petit, Moise, Fuzzell, and Herron. The 2015 10-K

  contained a section titled, “Certain Relationships And Related Transactions, And Director

  Independence,” which stated:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
         Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
         $275,000 and $468,000 in the years ending December 31, 2015 and 2014,
         respectively. Simultaneous with the sale of our ChemFree subsidiary on March
         31, 2015, we renewed our facility lease with ISC Properties, Inc. and reduced the
         amount of space leased.


                                                 15
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 16 of 36 PageID #: 406



          Please refer to the subsection entitled “Proposal 1 - The Election of One Director -
          Nominee” in the Proxy Statement referred to in Item 10 for information regarding
          the independence of the company’s directors. This information is incorporated
          into this Item 13 by reference.

  The 2015 10-K also contained a section titled, “Related Party Transaction,” which only covered

  Defendants Strange’s relationship with ISC Properties, LLC.

          49.    The foregoing statements were false and misleading for the reasons set forth in

  ¶ 45.

          50.    On April 1, 2016, Intelligent Systems filed a Proxy Statement for its annual

  meeting of shareholders to be held May 26, 2016 (the “2016 Proxy Statement”). In the 2016

  Proxy Statement, Board members Strange, Fuzzell, Moise, and Petit represented that:

          Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
          Chairman, President and CEO of MiMedx Group, an integrated developer,
          manufacturer and marketer of bio-material based products. Mr. Petit is also the
          President of The Petit Group, a private investment company. Mr. Petit served as
          Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
          comprehensive disease management services company from 1996 to 2008. The
          Board considered Mr. Petit’s extensive experience as a successful entrepreneur
          and as an executive and member of the board of directors of several publicly
          traded technology and healthcare companies, as well as his familiarity with the
          company since 1996 in determining that he should serve as a director of the
          company. The Board has determined that Mr. Petit is an independent director
          under the applicable rules of NYSE MKT.

                                                ***
          During 2015, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
          Petit and Moise. In 2015, the Audit Committee appointed the company’s new
          independent auditor, met with the former independent auditor to review its report
          on the 2014 audit and the 2015 quarterly reviews, and carried out a number of
          other responsibilities, as outlined in the Audit Committee Charter.

          All members of the Audit Committee currently meet the applicable independence
          and qualifications standards of the NYSE MKT. The Board has determined that
          Mr. Petit is a financial expert as defined by the rules of the SEC, and is financially
          sophisticated as defined in the listing standards of NYSE MKT. The Board based
          this determination, in part, on Mr. Petit’s experience in actively supervising senior
          financial and accounting personnel and in overseeing the preparation of financial
          statements as the chief executive officer and chairman of publicly-traded
          companies.


                                                   16
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 17 of 36 PageID #: 407



         The Board has a Compensation Committee consisting of three independent
         directors, Messrs. Moise and Petit and Ms. Fuzzell. The Compensation
         Committee met twice in 2015.

                                            ***
         Currently, Cherie M. Fuzzell, Parker H. Petit and Philip H. Moise, all of whom
         meet the applicable NYSE independence requirements, participate in the
         consideration of director nominees. The same individuals also nominate the
         officers of the company for election by the Board of Directors.

  With regard to “Certain Relationships and Related Transactions,” the 2016 Proxy Statement

  stated as follows:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
         Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. In the years ended December
         31, 2015 and 2014, we paid $275,000 and $468,000, respectively, in rent to ISC
         Properties, LLC, which the company believes to be market rate.

         51.     The foregoing statements were false and misleading for the reasons set forth in

  ¶¶ 45, 47.

         52.     On March 17, 2017, Intelligent Systems filed its annual report on Form 10-K for

  the fiscal year ended December 31, 2016 (“2016 10-K”), signed by the members of the Board of

  Directors including Defendants Strange, Petit, Moise, Fuzzell, and Reynolds. The 2016 10-K

  contained a section titled, “Certain Relationships And Related Transactions, And Director

  Independence,” which stated:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
         Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
         $210,000 and $275,000 in the years ending December 31, 2016 and 2015,
         respectively. Simultaneous with the sale of our ChemFree subsidiary on March
         31, 2015, we renewed our facility lease with ISC Properties, Inc. and reduced the
         amount of space leased.

         Please refer to the subsection entitled “Proposal 1 - The Election of Two Directors
         - Nominees” in the Proxy Statement referred to in Item 10 for information



                                                17
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 18 of 36 PageID #: 408



          regarding the independence of the company’s directors. This information is
          incorporated into this Item 13 by reference.

  The 2016 10-K also contained a section titled, “Related Party Transaction,” which only covered

  Defendants Strange’s relationship with ISC Properties, LLC. Regarding related parties, the 2016

  10-K also stated:

          In October 2016, the FASB issued ASU 2016-17, Consolidation (Topic 810):
          Interests Held though Related Parties that are Under Common Control, which
          amends the consolidation guidance on how a reporting entity that is the single
          decision maker of a variable interest entity (VIE) should treat indirect interests in
          the entity held through related parties that are under common control with the
          reporting entity when determining whether it is the primary beneficiary of that
          VIE. Under the amendments, a single decision maker is not required to consider
          indirect interests held through related parties that are under common control with
          the single decision maker to be the equivalent of direct interests in their entirety.
          Instead, a single decision maker is required to include those interests on a
          proportionate basis consistent with indirect interests held through other related
          parties. This guidance is effective for public business entities for fiscal years
          beginning after December 15, 2016, including interim periods within those fiscal
          years. Early application is permitted. We are currently evaluating the impact this
          guidance will have on our consolidated financial statements.

          53.    The foregoing statements were false and misleading for the reasons set forth in

  ¶ 45.

          54.    On April 5, 2017, Intelligent Systems filed a Proxy Statement for its annual

  meeting of shareholders to be held May 25, 2017 (the “2017 Proxy Statement”). In the 2017

  Proxy Statement, Board members Strange, Fuzzell, Moise, and Petit represented that:

          Parker (Pete) H. Petit has served as a director since 1996 and is being nominated
          for re-election to the Board for a three year term ending in 2020. Mr. Petit is the
          Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
          manufacturer and marketer of bio-material based products. Mr. Petit is also the
          President of The Petit Group, a private investment company. Mr. Petit served as
          Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
          comprehensive disease management services company from 1996 to 2008. The
          Board considered Mr. Petit’s extensive experience as a successful entrepreneur
          and as an executive and member of the board of directors of several publicly
          traded technology and healthcare companies, as well as his familiarity with the
          company since 1996 in determining that he should serve as a director of the



                                                  18
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 19 of 36 PageID #: 409



         company. The Board has determined that Mr. Petit is an independent director
         under the applicable rules of NYSE MKT.

                                                  ***
         During 2016, the Audit Committee consisted of Ms. Fuzzell (chair) and Messrs.
         Petit and Moise. In 2016, the Audit Committee appointed the company’s
         independent auditor to review its report on the 2015 audit and the 2016 quarterly
         reviews, and carried out a number of other responsibilities, as outlined in the
         Audit Committee Charter.

         All members of the Audit Committee currently meet the applicable independence
         and qualifications standards of the NYSE MKT. The Board has determined that
         Mr. Petit is a financial expert as defined by the rules of the SEC, and is financially
         sophisticated as defined in the listing standards of NYSE MKT. The Board based
         this determination, in part, on Mr. Petit’s experience in actively supervising senior
         financial and accounting personnel and in overseeing the preparation of financial
         statements as the chief executive officer and chairman of publicly-traded
         companies.

         The Board has a Compensation Committee consisting of three independent
         directors, Messrs. Moise and Petit and Ms. Fuzzell.

                                                  ***
         Currently, Cherie M. Fuzzell, Parker H. Petit and Philip H. Moise, all of whom
         meet the applicable NYSE independence requirements, participate in the
         consideration of director nominees. The same individuals also nominate the
         officers of the company for election by the Board.

         55.     The 2017 Proxy Statement also contained a Section titled, “Certain Relationships

  And Related Transactions,” which listed the following as the sole related party transaction:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
         Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. In the years ended December
         31, 2016 and 2015, we paid $210,000 and $275,000, respectively, in rent to ISC
         Properties, LLC, which the company believes to be market rate.

         56.     The foregoing statements were false and misleading for the reasons set forth in

  ¶¶ 45, 47.

         57.     On May 26, 2017, Defendants filed a Form 8-K with the SEC stating that at the

  May 25, 2017 shareholders had voted to re-elect Defendant Petit to the Board of Directors based



                                                  19
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 20 of 36 PageID #: 410



  on the Board’s representations in the 2017 Proxy Statement. 7,161,340 shareholders voted in

  favor of Defendant Petit’s re-election while 193,964 voted against.

          58.    The foregoing statements were false and misleading for the reasons set forth in

  ¶ 43.

          59.    On March 15, 2018, Intelligent Systems filed its annual report on Form 10-K for

  the fiscal year ended December 31, 2017 (“2017 10-K”), signed by the members of the Board of

  Directors including Defendants Strange, Petit, Moise, Chandler, and Reynolds. The 2017 10-K

  contained a section titled, “Certain Relationships And Related Transactions, And Director

  Independence,” which stated:

          The lease on our headquarters and primary facility at 4355 Shackleford Road,
          Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
          Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
          100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
          $210,000 in both years ending December 31, 2017 and 2016.

          Please refer to the subsection entitled “Proposal 1 - The Election of One Director -
          Nominee” in the Proxy Statement referred to in Item 10 for information regarding
          the independence of the company’s directors. This information is incorporated
          into this Item 13 by reference.

  The 2017 10-K also contained a section titled, “Related Party Transaction,” which only covered

  Defendants Strange’s relationship with ISC Properties, LLC.

          60.    The foregoing statements were false and misleading for the reasons set forth in

  ¶ 45.

          61.    On April 2, 2018, Intelligent Systems filed a Proxy Statement for its annual

  meeting of shareholders to be held May 24, 2018 (the “2018 Proxy Statement”). In the 2018

  Proxy Statement, Board members Strange, Fuzzell, Moise, Chandler and Petit represented that:

          Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
          Chairman, President and CEO of MiMedx Group, Inc., an integrated developer,
          manufacturer and marketer of bio-material based products. Mr. Petit is also the
          President of The Petit Group, a private investment company. Mr. Petit served as


                                                  20
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 21 of 36 PageID #: 411



         Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a
         comprehensive disease management services company from 1996 to 2008. The
         Board considered Mr. Petit’s extensive experience as a successful entrepreneur
         and as an executive and member of the board of directors of several publicly
         traded technology and healthcare companies, as well as his familiarity with the
         company since 1996 in determining that he should serve as a director of the
         company. The Board has determined that Mr. Petit is an independent director
         under the applicable rules of NYSE American.

                                                 ***
         During 2017, the Audit Committee consisted of Ms. Fuzzell (chair), until her
         resignation on September 23, 2017, when she was succeeded by Mr. Chandler
         (chair), and Messrs. Petit and Moise. In 2017, the Audit Committee appointed the
         company’s independent auditor to review its report on the 2016 audit and the
         2017 quarterly reviews, and carried out a number of other responsibilities, as
         outlined in the Audit Committee Charter.

         All members of the Audit Committee currently meet the applicable independence
         and qualifications standards of the NYSE American. The Board has determined
         that Mr. Petit is a financial expert as defined by the rules of the SEC, and is
         financially sophisticated as defined in the listing standards of NYSE American.
         The Board based this determination, in part, on Mr. Petit’s experience in actively
         supervising senior financial and accounting personnel and in overseeing the
         preparation of financial statements as the chief executive officer and chairman of
         publicly-traded companies.

         The Board has a Compensation Committee consisting of three independent
         directors, Messrs. Chandler, Moise (chair) and Petit. Mr. Chandler succeeded Ms.
         Fuzzell, upon her resignation from the Board, on the committee.

                                                 ***
         Currently, A. Russell Chandler, III, Parker H. Petit and Philip H. Moise, all of
         whom meet the applicable NYSE American independence requirements,
         participate in the consideration of director nominees. During 2017, Mr. Petit and
         Mr. Moise participated in the consideration of Mr. Chandler as the nominee to
         replace Ms. Fuzzell’s unexpired term. The same individuals also nominate the
         officers of the company for election by the Board.

         62.     The 2018 Proxy Statement also contained a Section titled, “Certain Relationships

  And Related Transactions,” which listed the following as the sole related party transaction:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
         Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a
         100% ownership interest in ISC Properties, LLC. In both years ended December


                                                 21
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 22 of 36 PageID #: 412



          31, 2017 and 2016, we paid $210,000 in rent to ISC Properties, LLC, which the
          company believes to be market rate.

          63.    The foregoing statements were false and misleading for the reasons set forth in

  ¶¶ 45, 47.

          64.    On March 13, 2019, Intelligent Systems filed its annual report on Form 10-K for

  the fiscal year ended December 31, 2018 (“2018 10-K”), signed by the members of the Board of

  Directors including Defendants Strange, White, Chandler, Moise, and Petit. The 2018 10-K

  contained a section titled, “Certain Relationships And Related Transactions, And Director

  Independence,” which stated:

          The lease on our headquarters and primary facility at 4355 Shackleford Road,
          Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J.
          Leland Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a
          100% ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC
          $210,000 in both years ending December 31, 2018 and 2017.

          Please refer to the subsection entitled “Proposal 1 - The Election of One Director -
          Nominee” in the Proxy Statement referred to in Item 10 for information regarding
          the independence of the company’s directors. This information is incorporated
          into this Item 13 by reference.

  The 2018 10-K also contained a section titled, “Related Party Transaction,” which only covered

  Defendants Strange’s relationship with ISC Properties, LLC.

          65.    The foregoing statements were false and misleading for the reasons set forth in

  ¶ 45.

          66.    On April 12, 2019, Intelligent Systems filed a Proxy Statement for its annual

  meeting of shareholders to be held May 23, 2019 (the “2019 Proxy Statement”). In the 2019

  Proxy Statement, Board members Strange, Moise, Chandler and Petit represented that:

          Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the
          President of The Petit Group, a private investment company. Mr. Petit was
          previously the CEO of MiMedx Group, Inc., an integrated developer,
          manufacturer and marketer of bio-material based products. Mr. Petit served as
          Chairman of the Board and Chief Executive Officer of Matria Healthcare, Inc., a


                                                  22
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 23 of 36 PageID #: 413



         comprehensive disease management services company from 1996 to 2008. The
         Board considered Mr. Petit’s extensive experience as a successful entrepreneur
         and as an executive and member of the board of directors of several publicly
         traded technology and healthcare companies, as well as his familiarity with the
         company since 1996 in determining that he should serve as a director of the
         company. The Board has determined that Mr. Petit is an independent director
         under the applicable rules of NYSE American.

                                                 ***
         During 2018, the Audit Committee consisted of Mr. Chandler (chair) and Messrs.
         Petit and Moise. In 2018, the Audit Committee appointed the company’s
         independent auditor to review its report on the 2017 audit and the 2018 quarterly
         reviews, and carried out a number of other responsibilities, as outlined in the
         Audit Committee Charter.

         All members of the Audit Committee currently meet the applicable independence
         and qualifications standards of the NYSE American. The Board has determined
         that Mr. Petit is a financial expert as defined by the rules of the SEC, and is
         financially sophisticated as defined in the listing standards of NYSE American.
         The Board based this determination, in part, on Mr. Petit’s experience in actively
         supervising senior financial and accounting personnel and in overseeing the
         preparation of financial statements as the chief executive officer and chairman of
         publicly-traded companies.

         The Board has a Compensation Committee consisting of three independent
         directors, Messrs. Chandler, Moise (chair) and Petit.

                                                 ***
         Currently, A. Russell Chandler, III, Parker H. Petit and Philip H. Moise, all of
         whom meet the applicable NYSE American independence requirements,
         participate in the consideration of director nominees. The same individuals also
         nominate the officers of the company for election by the Board.

         67.     The 2019 Proxy Statement did not reveal that its “financial expert,” Defendant

  Petit, had been terminated for cause for engaging in egregious accounting fraud and retaliating

  against whistleblowers.

         68.     The 2019 Proxy Statement also contained a Section titled, “Certain Relationships

  And Related Transactions,” which listed the following as the sole related party transaction:

         The lease on our headquarters and primary facility at 4355 Shackleford Road,
         Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by our
         Chairman and Chief Executive Officer, J. Leland Strange. Mr. Strange holds a


                                                 23
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 24 of 36 PageID #: 414



         100% ownership interest in ISC Properties, LLC. In both years ended December
         31, 2018 and 2017, we paid $210,000 in rent to ISC Properties, LLC, which the
         company believes to be market rate.

         69.     The statements contained in ¶¶ 41-68 were materially false and/or misleading

  because they misrepresented and failed to disclose the following adverse facts pertaining to the

  Company’s business, operations and prospects, which were known to Defendants or recklessly

  disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

  failed to disclose that: (1) Defendant Petit, a senior member of the Board and the “financial

  expert” on the Company’s Audit Committee, engaged in pervasive accounting fraud as the CEO

  of MiMedx Group and directed an effort to retaliate against whistleblowers; (2) Defendant Petit

  did not qualify as an “independent” Director; (3) the Company’s CEO, Defendant Strange,

  engaged in undisclosed related-party transactions with Defendant Petit and others and had an

  undisclosed personal relationship with the Company’s auditor; and (4) the Company engaged in

  undisclosed related-party transactions.

                              THE TRUTH BEGINS TO EMERGE

         70.     On May 23, 2019, after market hours, MiMedx Group filed a Form 8-K with the

  SEC that stated that an investigation by its audit committee found that Defendant Petit engaged

  in accounting fraud when he was CEO of MiMedx Group:

         Non-Reliance on Financial Statements

         First, the Investigation revealed accounting irregularities regarding the
         recognition of revenue under generally accepted accounting principles (“GAAP”).
         The Audit Committee, with the concurrence of management, concluded that the
         Company’s previously issued consolidated financial statements and financial
         information relating to each of the fiscal years ended December 31, 2012, 2013,
         2014, 2015 and 2016 and each of the interim periods within such years, along
         with the unaudited condensed consolidated financial statements included in the
         Company’s Quarterly Reports on Form 10-Q for the quarters ended March 31,
         2017, June 30, 2017 and September 30, 2017, would need to be restated. The
         determination of the need to restate was based on the findings as of June 2018
         presented to the Audit Committee, which were primarily focused on the


                                                24
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 25 of 36 PageID #: 415



        accounting treatment afforded to the sales and distribution practices with respect
        to two distributors. The evidence demonstrated that former members of senior
        management employed certain implicit arrangements, which resulted in a course
        of dealing that superseded the explicit terms of the contracts, and that the
        Company improperly recognized revenue from these two distributors.

        Former Members of Management Disregarded Revenue Recognition Rules under
        Generally Accepted Accounting Principles

        Second, the Investigation found evidence that demonstrated, among other things,
        that former members of senior management, including Mr. Petit, the Company’s
        former Chief Operating Officer, William C. Taylor, the Company’s former Chief
        Financial Officer, Michael J. Senken, and the Company’s former Controller, John
        Cranston, were aware of the Company’s course of dealing with its largest
        distributor and that this course of dealing was inconsistent with the explicit terms
        of the contract. Former members of senior management were also aware that this
        course of dealing included detailed procedures, established as early as 2012, to
        determine when the distributor would pay for the Company’s products.

                                                ***
        Material Misstatements and Omissions to Several Key Stakeholders and Regulators

        Fourth, the Investigation found that the evidence demonstrated that after questions
        began to be raised regarding the Company’s accounting practices, Messrs. Petit,
        Taylor, Senken and Cranston made material misstatements and omissions about the
        Company’s course of dealing with its largest distributor, as well as the Company’s
        corresponding revenue recognition practices, to a number of key stakeholders and
        regulators, including the Division of Corporation Finance of the U.S. Securities and
        Exchange Commission (the “SEC”), the Board, the Audit Committee and the
        Company’s outside auditors. These included:

           ... Messrs. Petit, Taylor, Senken and Cranston did not disclose to the Audit
            Committee or the Company’s outside auditors that the Company routinely
            issued credits to the distributor for lost, damaged or missing tissues, nor did
            they disclose that the distributor only paid the Company for a tissue after it
            had sold that tissue to its customer.

           On multiple occasions, Messrs. Petit, Senken and Cranston signed letters to
            the Company’s outside auditors misrepresenting that the Company had no side
            deals or other arrangements that had not been disclosed to the outside
            auditors.

           In November 2016, after two former employees alleged that the Company had
            engaged in channel stuffing and improper revenue recognition practices,
            Messrs. Petit and Senken signed a letter to the Company’s outside auditors
            misrepresenting that they had no knowledge of any allegations of fraud
            affecting the Company made by current or former employees.


                                                25
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 26 of 36 PageID #: 416



              In early 2017, after the Audit Committee had retained counsel to investigate
               the allegations made by these former employees, Mr. Petit forwarded to the
               Board a set of written responses in which counsel for the Company’s largest
               distributor explicitly stated that it only paid the Company for tissues after
               receiving payment from the distributor’s customer. Mr. Petit misled the Board
               about the accuracy of the information provided by the distributor’s counsel.

              Also in early 2017, the Company retained an outside expert to opine on the
               appropriateness of the Company’s recognition of revenue from sales to its
               largest distributor. Messrs. Petit, Senken and Cranston made
               misrepresentations to the expert concerning the actual course of dealing
               between the Company and its largest distributor.

              In early 2017, in letters signed by Mr. Senken, the Company responded to
               comment letters received from the SEC’s Division of Corporation Finance by
               misrepresenting that the Company’s largest distributor was obligated to pay
               the Company, regardless of whether the distributor resold the product. As
               noted above, the Company routinely issued credits to the distributor for lost,
               damaged and missing tissues and received payments from the distributor
               based on the tissues purchased by the distributor’s customer.

              In early 2018, the Company’s former senior management prepared a
               misleading memorandum to the Company’s outside auditors that
               misrepresented key facts regarding the Company’s historical relationship with
               its largest distributor, which were relevant to determining the appropriate
               revenue recognition under GAAP.

              During a deposition, Mr. Petit falsely testified under oath that it was not true
               that the Company’s largest distributor only paid the Company after the
               distributor had received a purchase order from its customer.

         71.      Defendant Petit’s gross misconduct included overseeing an internal investigation

  that was conducted for the purpose of discrediting whistleblowers:

         Actions Taken Against Whistleblowers

         Further, the Investigation determined that the evidence demonstrated that Messrs.
         Petit and Taylor engaged in a pattern of taking action against employees who raised
         concerns about the Company’s practices, without conducting a thorough
         investigation of those concerns. Instead, Messrs. Petit and Taylor focused on
         disputing the employees’ allegations and on seeking to discredit or find wrongdoing
         by the persons raising the concerns that would justify re-assignment, discipline or
         termination. For example, after certain employees made allegations of improper
         accounting practices in late 2016, Mr. Petit directed and oversaw an internal
         investigation dubbed “Project Snow White” that focused on potential wrongdoing
         by these employees, rather than the merits of their allegations. As part of Project


                                                   26
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 27 of 36 PageID #: 417



         Snow White, the secret video surveillance system referenced above was installed
         at Mr. Petit’s direction to record interviews that he, Mr. Taylor and other former
         members of management conducted of certain employees and those employee’s
         discussions amongst themselves without those employees’ knowledge or consent.
         The evidence showed that Mr. Petit directed that certain employees, whom he and
         other former members of senior management perceived to hold loyalty to an
         employee who had raised concerns about the Company’s practices, be terminated.

         72.     The MiMedx Group further stated that Defendant Petit’s behavior was so

  egregious that the possibility he would be elected to its board of directors made it difficult for it

  to engage an independent auditor:

         The Company’s auditor, Ernst & Young LLP, resigned from the engagement to
         audit the Company’s consolidated financial statements for the year ended
         December 31, 2017 citing a number of factors, some of which were related to the
         findings of the Investigation.

         The Company is working diligently to retain an independent auditor and regain
         compliance with the Company’s reporting obligations under applicable securities
         laws. The Audit Committee and management have interviewed firms as part of the
         selection process and have been told that either they could not complete their
         acceptance process until it was known whether Mr. Petit were to be elected to the
         Board, or if they did complete the acceptance process, they would have to reassess
         their decision to continue with the engagement. Therefore, the Company believes
         that if Mr. Petit were to be elected to the Board or if Mr. Petit were to be re-hired in
         any management capacity, there would be a very high risk that the Company could
         not engage a new auditor or any previously engaged auditor would resign.

         73.     On May 24, 2019, before market hours, Aurelius Value published a report entitled

  “INS: A Wolf in Pete’s Clothing.” The report discussed MiMedx Group’s disclosures concerning

  Defendant Petit and also accused the Company’s CEO, Defendant Strange, inter alia, of having

  engaged in undisclosed related-party transactions with Defendant Petit and others and of having

  an undisclosed personal relationship with INS’s auditor, Nicolas Cauley. See Exhibit A attached.

         74.     On this news, shares of Intelligent Systems fell $4.18 per share, or more than

  10%, to close at $34.93 per share on May 24, 2019, damaging investors.

         75.     Despite these shocking revelations, Intelligent Systems took no action to remove

  Mr. Petit from the Board.


                                                  27
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 28 of 36 PageID #: 418



         76.     On May 30, 2019, before the market opened, Grizzly Research LLC issued a

  report entitled “Intelligent Systems Corp: Material Undisclosed Related Party Transactions Cast

  Doubt on the Integrity of Financial Statements.” The report presented evidence that “Intelligent

  Systems Corp. (INS) has its employees set up or take control of undisclosed shell companies in

  Asia, who then partake in undisclosed related party transactions with INS intended to either

  round-trip revenue back to INS or siphon money out of the company.” (emphasis in original).

  It further stated that “there is a possibility that all revenue growth since January 2018 has been a

  result of undisclosed round-trip transactions with Indian related parties.” See Exhibit B attached.

         77.     On this news, shares of Intelligent Systems fell $6.82 from the prior day’s closing

  price of $33.81 or over 20%, to close at $26.99 per share on May 30, 2019, further damaging

  investors.

         78.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

  decline in the market value of the Company’s common shares, Plaintiff and other Class members

  have suffered significant losses and damages.

                                       POST CLASS PERIOD

         79.     On August 5, 2019, Intelligent Systems filed a Form 8-K with the SEC, attaching

  a brief resignation letter from Mr. Petit dated August 1, 2019. In the 8-K, the Company made

  clear that, “Mr. Petit’s resignation was not as a result of any disagreement with the Company or

  any of its subsidiaries on any matters related to their operation, policies or practices.” Similarly,

  Mr. Petit’s resignation letter simply attributed his departure to his advanced age.

                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

         80.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than Defendants

  who acquired Intelligent Systems securities publicly traded on the NYSE American during the


                                                  28
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 29 of 36 PageID #: 419



  Class Period, and who were damaged thereby (the “Class”). Excluded from the Class are

  Defendants, the officers and directors of Intelligent Systems, members of the Individual

  Defendants’ immediate families and their legal representatives, heirs, successors or assigns and

  any entity in which Officer or Director Defendants have or had a controlling interest.

         81.     The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Intelligent Systems securities were actively traded

  on the NYSE American. While the exact number of Class members is unknown to Plaintiff at

  this time and can be ascertained only through appropriate discovery, Plaintiff believes that there

  are hundreds, if not thousands of members in the proposed Class.

         82.     Plaintiff’s claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by defendants’ wrongful conduct in violation of

  federal law that is complained of herein.

         83.     Plaintiff will fairly and adequately protect the interests of the members of the

  Class and has retained counsel competent and experienced in class and securities litigation.

  Plaintiff has no interests antagonistic to or in conflict with those of the Class.

         84.     Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                 whether the Exchange Act were violated by Defendants’ acts as alleged

                 herein;

                 whether statements made by Defendants to the investing public during the

                 Class Period misrepresented material facts about the financial condition

                 and business of Intelligent Systems;




                                                   29
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 30 of 36 PageID #: 420



                   whether Defendants’ public statements to the investing public during the

                    Class Period omitted material facts necessary to make the statements

                    made, in light of the circumstances under which they were made, not

                    misleading;

                   whether the Defendants caused Intelligent Systems to issue false and

                    misleading SEC filings during the Class Period;

                   whether Defendants acted knowingly or recklessly in issuing false and SEC

                    filing

                   whether the prices of Intelligent Systems’ securities during the Class Period

                    were artificially inflated because of the Defendants’ conduct complained of

                    herein; and whether the members of the Class have sustained damages

                    and, if so, what is the proper measure of damages.

          85.       A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

  the damages suffered by individual Class members may be relatively small, the expense and

  burden of individual litigation make it impossible for members of the Class to individually

  redress the wrongs done to them. There will be no difficulty in the management of this action as

  a class action.

          86.       Plaintiff will rely, in part, upon the presumption of reliance established by the

  fraud-on-the-market doctrine in that:

                   Intelligent Systems shares met the requirements for listing, and were listed

                    and actively traded on the NYSE American, a highly efficient and

                    automated market;



                                                    30
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 31 of 36 PageID #: 421



                   As a public issuer, Intelligent Systems filed periodic public reports with the

                   SEC;

                   Intelligent Systems regularly communicated with public investors via

                   established market communication mechanisms, including through the

                   regular dissemination of press releases via major newswire services and

                   through other wide-ranging public disclosures, such as communications

                   with the financial press and other similar reporting services; and

                   Intelligent Systems was followed by a number of securities analysts

                   employed by major brokerage firms who wrote reports that were widely

                   distributed and publicly available.

           87.     Based on the foregoing, the market for Intelligent Systems securities promptly

  digested current information regarding Intelligent Systems from all publicly available sources

  and reflected such information in the prices of the shares, and Plaintiff and the members of the

  Class are entitled to a presumption of reliance upon the integrity of the market.

           88.     Alternatively, Plaintiff and the members of the Class are entitled to the

  presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

  of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

  their Class Period statements in violation of a duty to disclose such information as detailed

  above.

                                                 COUNT I

               For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                        Against All Defendants

           89.     Plaintiff repeats and realleges each and every allegation contained above as if

  fully set forth herein.



                                                    31
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 32 of 36 PageID #: 422



         90.     This Count is asserted against Defendants is based upon Section 10(b) of the

  Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         91.     During the Class Period, Defendants, individually and in concert, directly or

  indirectly, disseminated or approved the false statements specified above, which they knew or

  deliberately disregarded were misleading in that they contained misrepresentations and failed to

  disclose material facts necessary in order to make the statements made, in light of the

  circumstances under which they were made, not misleading.

         92.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                employed devices, schemes and artifices to defraud;

                made untrue statements of material facts or omitted to state material facts

                 necessary in order to make the statements made, in light of the

                 circumstances under which they were made, not misleading; or

                 engaged in acts, practices and a course of business that operated as a fraud

                 or deceit upon plaintiff and others similarly situated in connection with their

                 purchases of Intelligent Systems securities during the Class Period.

         93.     Defendants acted with scienter in that they knew that the public documents and

  statements issued or disseminated in the name of Intelligent Systems were materially false and

  misleading; knew that such statements or documents would be issued or disseminated to the

  investing public; and knowingly and substantially participated, or acquiesced in the issuance or

  dissemination of such statements or documents as primary violations of the securities laws.

  These defendants by virtue of their receipt of information reflecting the true facts of Intelligent

  Systems, their control over, and/or receipt and/or modification of Intelligent Systems’ allegedly

  materially misleading statements, and/or their associations with the Company which made them




                                                  32
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 33 of 36 PageID #: 423



  privy to confidential proprietary information concerning Intelligent Systems, participated in the

  fraudulent scheme alleged herein.

          94.     Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other Intelligent Systems personnel to

  members of the investing public, including Plaintiff and the Class.

          95.     As a result of the foregoing, the market price of Intelligent Systems securities was

  artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

  Plaintiff and the other members of the Class relied on the statements described above and/or the

  integrity of the market price of Intelligent Systems securities during the Class Period in

  purchasing Intelligent Systems securities at prices that were artificially inflated as a result of

  Defendants’ false and misleading statements.

          96.     Had Plaintiff and the other members of the Class been aware that the market price

  of Intelligent Systems securities had been artificially and falsely inflated by Defendants’

  misleading statements and by the material adverse information which Defendants did not

  disclose, they would not have purchased Intelligent Systems securities at the artificially inflated

  prices that they did, or at all.

          97.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

  the Class have suffered damages in an amount to be established at trial.

          98.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

  Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members




                                                  33
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 34 of 36 PageID #: 424



  of the Class for substantial damages which they suffered in connection with their purchase of

  Intelligent Systems securities during the Class Period.

                                              COUNT II

                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

         99.     Plaintiff repeats and realleges each and every allegation contained in the

  foregoing paragraphs as if fully set forth herein.

         100.    During the Class Period, the Individual Defendants participated in the operation

  and management of Intelligent Systems, and conducted and participated, directly and indirectly,

  in the conduct of Intelligent Systems’ business affairs. Because of their senior positions, they

  knew the adverse non-public information about Intelligent Systems’ misstatement of revenue and

  profit and false financial statements.

         101.    As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to Intelligent

  Systems’ financial condition and results of operations, and to correct promptly any public

  statements issued by Intelligent Systems which had become materially false or misleading.

         102.    Because of their positions of control and authority as senior officers, the

  Individual Defendants were able to, and did, control the contents of the various reports, press

  releases and public filings which Intelligent Systems disseminated in the marketplace during the

  Class Period concerning Intelligent Systems’ results of operations. Throughout the Class Period,

  the Individual Defendants exercised their power and authority to cause Intelligent Systems to

  engage in the wrongful acts complained of herein. The Individual Defendants therefore, were

  “controlling persons” of Intelligent Systems within the meaning of Section 20(a) of the




                                                  34
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 35 of 36 PageID #: 425



  Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

  artificially inflated the market price of Intelligent Systems securities.

          103.    By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by Intelligent Systems.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment and

  relief as follows:

          (a)     declaring this action to be a proper class action, certifying Plaintiff as a class

  representative under Rule 23 of the Federal Rules of Civil Procedure and designating Plaintiff’s

  counsel as Class Counsel;

          (b)     awarding damages in favor of Plaintiff and the other Class members against all

  defendants, jointly and severally, together with interest thereon;

          (c)     awarding Plaintiff and the Class reasonable costs and expenses incurred in this

  action, including counsel fees and expert fees; and

          (d)     awarding Plaintiff and other members of the Class such other and further relief as

  the Court may deem just and proper.

                                     JURY TRIAL DEMANDED

          Plaintiff hereby demands a trial by jury.

  Dated: November 18, 2019                               Respectfully submitted,
                                                         POMERANTZ LLP

                                                         /s/ Tamar A. Weinrib
                                                         Jeremy A. Lieberman
                                                         Tamar A. Weinrib
                                                         600 Third Avenue, 20th Floor
                                                         New York, New York 10016
                                                         Telephone: (212) 661-1100
                                                         Facsimile: (212) 661-8665


                                                   35
Case 1:19-cv-03949-RPK-CLP Document 39 Filed 11/18/19 Page 36 of 36 PageID #: 426



                                            Email: jalieberman@pomlaw.com
                                                   taweinrib@pomlaw.com

                                            POMERANTZ LLP
                                            Patrick V. Dahlstrom
                                            10 South La Salle Street, Suite 3505
                                            Chicago, Illinois 60603
                                            Telephone: (312) 377-1181
                                            Facsimile: (312) 377-1184
                                            Email: pdahlstrom@pomlaw.com

                                            SCHALL LAW FIRM
                                            Brian Schall (SBN 290685)
                                            1880 Century Park East
                                            Suite 404
                                            Los Angeles, California 90067
                                            Phone: (310) 301-3335
                                            Fax: (310) 388-0192
                                            Email: brian@schallfirm.com

                                            Attorneys for Lead Plaintiff




                                       36
